Order, Supreme Court, New York County (Karla Moskowitz, J.), entered on or about December 21,1995, which granted plaintiffs’ motion to preserve Ms. Beliavskaia’s testimony by videotape, unanimously affirmed, without costs.
An affidavit showing unusual or unanticipated circumstances justifying a departure from the general rule foreclosing discovery after the filing of a note of issue (22 NYCRR 202.21 [d]) was not required here since the relief sought was not in the nature of discovery (cf., Hill v Sheehan, 154 AD2d 912).
We have considered defendants’ other contentions and find them to be without merit. Concur — Rosenberger, J. P., Wallach, Kupferman and Williams, JJ.